         Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                  :
CHELA CRANSHAW,                                                   :  Civil Action No.
                                                                  :
                                             Plaintiff,           :
                                                                  :
                  -against-                                       :  COMPLAINT
                                                                  :
                                                                  :  (Jury Trial Demanded)
OLIVER THORAL and AXA REAL ESTATE
INVESTMENT MANAGERS US, LLC
                                                                  :
                                                                  :
                                                                  :
                                                                  :
                                             Defendants.          :
-------------------------------------------------------------------X


        Plaintiff, CHELA CRANSHAW (hereinafter referred to as “Plaintiff” or

“Cranshaw”), as and set forth in her Complaint (the “Complaint”) against Defendants,

AXA REAL ESTATE INVESTMENT MANAGERS US, LLC (“hereinafter referred to

as AXA”), and OLIVER THORAL (“hereinafter referred to as THORAL”), sets forth

and alleges as follows:


                              JURISDICTION AND VENUE


        1.      This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §1331 in that the action, involves federal questions, because the causes of

action asserted herein arise in part under Title VII of the Civil Rights Act of 1964 (The

Pregnancy Discrimination Act), as amended 42 U.S.C. 200e (k) et. Seq. (“Title VII”) and

the Americans with Disabilities Act (“ADA”). This Court has jurisdiction over the

related state law claims herein asserted pursuant to 28 U.S.C. §1367, Gibb, 38 U.S. 715
                                                1
         Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 2 of 20



(1966), and the laws of the State of New York and City of New York, seeking declaratory

and injunctive relief and damages to redress the injuries Plaintiff suffered as a result of

being discriminated against, retaliated against and unlawfully terminated by Plaintiff’s

former employer on the basis disability and/or perceived disability, and in accordance

with the applicable principles of pendant jurisdiction.


       2.      Plaintiff further complains pursuant to the laws of the State of New York

and the New York City Administrative Code, seeking damages to redress the injuries

Plaintiff has suffered as a result of being discriminated against, and conductively and

actually discharged by Plaintiff’s former employer on the basis of sex/pregnancy,

childbirth, and/or related medical conditions.


       3.      Venue is proper in the Southern District of New York under 28 U.S.C.

1391 (b)-(c) because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred within the Southern District of New York.


                                     JURY DEMAND


       4.      Plaintiff demands a trial by jury on all issues properly triable thereby.


                                       PARTIES


   5. At all times hereinafter mentioned, Plaintiff Cranshaw is an individual woman

       residing in the State of New York in Kings County.

   6. Upon information and belief, and at all times hereinafter mentioned, Defendant

       AXA was and is a Foreign Limited Liability Company which is authorized to


                                              2
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 3 of 20



   conduct business in the State of New York. Defendant AXA is located and

   operated at 850 Third Avenue, Suite 13F, New York, N.Y. 10022.

7. During all relevant times, Defendant AXA was Plaintiff’s employer within the

   meaning of all applicable statutes.

8. Upon information and belief and at all times hereinafter mentioned, Defendant

   THORAL was and is a supervising employee with Defendant AXA.

9. At all times material THORAL directed and controlled the daily work activities of

   Plaintiff.

10. At all times material, the aforementioned Defendant THORAL maintained

   supervisory authority over Plaintiff Wolf.

11. THORAL had authority to hire and fire AXA employees.



                                 FACTS

12. This case involves gender discrimination, disability discrimination, hostile work

   environment, and retaliation of Plaintiff Cranshaw by Defendants.


13. Plaintiff began working for Defendant AXA as an Office Manager/ PA to Head of

   the Americas.

14. In or around November of 2015, Plaintiff reported financial improprieties which

   she uncovered in the spending reports of one of Defendant’s AXA senior level

   employees. Plaintiff immediately notified her supervisor Defendant THORAL,

   regarding her discovery of possible unlawful conduct.

15. Defendant THORAL, merely instructed Plaintiff to forget about any possible

   wrongdoing, stating that the employee in question “makes a lot of money.”
                                       3
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 4 of 20



16. In the months that followed, Plaintiff brought further evidence of the financial

   misconduct to THORAL’S attention on at least two occasions. Plaintiff also

   reported the activity to Human Resources. No action was taken.

17. On or about July 1, 2016, Plaintiff informed her office, including Defendant

   THORAL, that she was pregnant with twins.

18. While the reaction from Plaintiff’s coworkers was overwhelmingly positive,

   THORAL was perturbed by Plaintiff’s announcement and made no attempts to

   hide his displeasure.

19. Immediately after Plaintiff’s pregnancy announcement, THORAL began intensely

   scrutinizing Plaintiff’s work, micromanaging her daily activities, and falsely

   accusing her of professional incompetence. However, at all times prior, Plaintiff

   received satisfactory performance reviews.

20. In the weeks following Plaintiff’s pregnancy announcement, Plaintiff incurred

   numerous pregnancy-related medical complications which tragically culminated

   in the miscarriage of Plaintiff’s twins.

21. On or about August 29, 2016, due to medical complications stemming from

   Plaintiff’s unfathomable loss, Plaintiff was forced to undergo a surgical

   procedure.

22. In or around September of 2016, Plaintiff returned to work and met with

   THORAL to catch up on what she had missed during her time away. During their

   meeting, Plaintiff informed THORAL that, despite her tragic loss, she and her

   husband intended to continue trying to conceive a child.



                                         4
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 5 of 20



23. In response, THORAL asked Plaintiff “Are you sure that is something you want

   to do now, it might not be good for your career…..this is a demanding business.”

24. THORAL’S response was clearly an attempt to unlawfully dissuade Plaintiff from

   pursuing any further attempts to conceive a child by implying that such a pursuit

   would adversely affect her professionally standing with Defendant AXA.

25. After being informed of her intent to once again conceive a child, THORAL

   began unlawfully harassing Plaintiff in retaliation and subjecting her to

   unnecessary and unprofessional treatment.

26. For example, on multiple occasions, THORAL verbally berated Plaintiff in front

   of her coworkers for no apparent reason, often calling her work careless and

   lambasting her as “imbecilic.”

27. On several occasions, Defendant THORAL would blame Plaintiff for things

   unrelated to her actual work duties, such as when he excoriated her in public due

   to his unhappiness with the type of paper things were printed on. Plaintiff had no

   control over the company’s paper supply and THORAL was aware of this.

28. In the weeks that followed, THORAL began threatening Plaintiff’s job security,

   often times making sure to levy such threats in the company of Plaintiff’s

   coworkers, in attempts to unlawfully retaliate against Plaintiff and prevent her

   from plans to conceive a child.

29. Defendant THORAL began inventing arbitrary reasons to castigate Plaintiff in the

   office.

30. For example, in or around September of 2016, Plaintiff put in a request for Paid

   Time Off (PTO), to take place in the month of October. It was standard operating

                                       5
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 6 of 20



   procedure for employees similarly situated to have their PTO request approved

   unless such a request directly conflicted with a work project. Plaintiff’s request

   did not conflict with any projects or due-dates. Plaintiff then booked round-trip

   tickets to visit her family in Miami.

31. Immediately after informing THORAL that she had purchased tickets for travel to

   Miami, THORAL verbally berated Plaintiff in front of her coworkers because she

   had booked travel without his permission and, without checking to see if her plans

   actually conflicted with her work, denied Plaintiff PTO request. THORAL

   claimed it was against policy to book travel prior to PTO being approved. Then,

   with the entire office watching, THORAL berated Plaintiff. THORAL then forced

   Plaintiff to sit at her desk and call the airline to cancel her flight she had just

   booked.

32. A few minutes after humiliating Plaintiff and forcing her to publicly cancel her

   travel plans, THORAL capriciously and inexplicably approved Plaintiff’s PTO

   request.

33. This retaliatory behavior and hostility in the work environment continued over the

   following months.

34. Plaintiff availed herself of Defendant AXA’S company procedures by reporting

   THORAL’S harassment and retaliation to Human Resources but they were

   unreceptive to her complaint. No remedial or corrective action was taken by

   Defendant’s.

35. Defendant THORAL then began to physically intimidate Plaintiff, repeatedly

   slamming his closed fist upon office furniture while yelling at Plaintiff.

                                           6
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 7 of 20



36. Defendant THORAL’S tirades were often directed as aspects of Defendant

   AXA’S workflow that had nothing to do with Plaintiff’s job function.

37. On multiple occasions, Defendant THORAL would set deadlines for Plaintiff,

   only to change such deadlines at the last minute, without explanation, thus

   ensuring Plaintiff could not complete the work on time. THORAL would also

   knowingly withhold vital information from Plaintiff and refuse to answer relevant

   questions about her work.

38. In or around October of 2016, Plaintiff once again reported THORAL’S unlawful

   harassment to ERICA BLIEL (herein “BLIEL”) in the Human Resources

   Department. BLIEL told Plaintiff that it was a “cultural issue,” and offered no

   further explanation or willingness to investigate Plaintiff’s complaints of

   harassment or retaliation.

39. On or about November 2, 2016, Defendants issued Plaintiff an unfair quarterly

   review which contained numerous fabricated work-related issues, along with a

   warning letter of reprimand which contained other false allegations. Plaintiff was

   required to sign the letter, which she did despite her protestations to its content,

   and agreed to improve her performance.

40. On or about November 3, 2016, Plaintiff arrived at work 14 minutes late due to

   her train being delayed. THORAL once again castigated her in front of her entire

   office and screamed at her stating that if she were ever late again, for any reason,

   she would be fired.

41. Everyday thereafter, Plaintiff arrived at work by 8:40 AM or earlier without

   putting in the extra time to receive overtime.

                                         7
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 8 of 20



42. On or about November 3, 2016, Plaintiff followed up with BLIEL regarding her

   complaints. She was told that “we have to keep that separate [from the complaint

   regarding financial improprieties], and we allowed you the time off you had

   requested.” When Plaintiff explained that she was referring to the harassment that

   she had been subjected to after her discussion regarding her pregnancy, HR said

   they would “look into it.”

43. On or about November 8, 2016, Plaintiff submitted a note from her doctor

   requesting medical leave due to complications from her miscarriage.

44. On or about November 9, 2016, HR informed Plaintiff that she should apply for

   FMLA leave to be effective November 18, 2016.

45. On or about November 13, 2016, Plaintiff spoke to THORAL regarding her

   impending FMLA leave. His ominous response was, “if you are out, then you are

   out.”

46. Plaintiff then spoke with the rest of her staff regarding her duties and offered to

   train any personnel people that would be replacing her during her leave.

47. On or about November 16, 2016, Plaintiff was unlawfully terminated from her

   duties with Defendant AXA in retaliation for reporting unlawful harassment and

   retaliation by her superiors, her medical complications due to her pregnancy, and

   her future plans to get pregnant while working for Defendants.

48. Due to Plaintiff’s termination and subsequent lack of medical insurance,

   Defendant AXA forced Plaintiff to cancel her scheduled medical treatment on

   November 21, 2016.



                                         8
     Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 9 of 20



49. Plaintiff’s COBRA medical coverage was not properly transferred because HR

   had terminated Plaintiff’s coverage but had not given her the proper release within

   the required 15-day window.

50. Plaintiff has still been unable to receive the medical treatment she requires.

51. As a result of Defendants’ harassment, discrimination, retaliation, and all-around

   intolerable treatment, Plaintiff suffered and continues to suffer from anxiety and

   severe emotional distress.

52. As a result of the acts and conduct complained of herein, Plaintiff has suffered

   and will continue to suffer the loss of income, bonuses, benefits and other

   compensation which such employment entails. Plaintiff has also suffered

   pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of

   life, and other non-pecuniary losses.

53. Defendant THORAL abused his supervisory authority with the conduct described

   herein.

54. Defendants’ conduct has been malicious, willful, outrageous, and conducted with

   full knowledge of the law, Plaintiff demands Punitive Damages against all

   Defendants jointly and severally.




         AS AND FOR A FIRST CAUSE OF ACTION
 COMPENSATORY DAMAGES UNDER THE FMLA 29 U.S.C. §2617 (a)



55. Plaintiff repeats, and realleges each and every allegation made in the above

   paragraphs of this compliant.

                                           9
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 10 of 20



56. Plaintiff is informed and believes, and on that basis alleges Defendant AXA

   qualifies as an “employer” as that term is defined in the FMLA, 29 U.S.C. §

   2611(4), and that Plaintiff is an “eligible employee” as that term is defined in the

   FMLA, 29 U.S.C. § 2611 (2).

57. Plaintiff is informed and believes, and on that basis alleges, that there was an

   “entitlement to leave” as defined in the FMLA, 29 U.S.C. § 2612(1), and Plaintiff

   was denied her entitlement to leave as prescribed in FMLA.

58. Plaintiff was entitled to restoration to her position as described in the FMLA, 29

   U.S.C § 2614(1), and was denied restoration to the same or equivalent position as

   prescribed in the FMLA.

59. As a result of Plaintiff’s termination, Plaintiff has incurred, and is now incurring a

   loss of wages and continuing medical expenses, all within the meaning of the

   FMLA 29 U.S.C. § 2617(a). These costs include, without limitation, lost wages

   and medical expenses during Plaintiff’s leave of absence, back pay from the

   effective date of termination, medical expenses from the date of termination, lost

   employment benefits from the date of termination, the loss of front pay as of the

   date of this complaint, and any interest on the amount thereon as included as

   provided in the FMLA, 29 U.S.C § 2617.


               AS AND FOR A SECOND CAUSE OF ACTION
                  DISCRIMINATION UNDER TITLE VII
                    (Not Against Individual Defendants)

60. Plaintiff repeats, and realleges each and every allegation made in the above

   paragraphs of this complaint.


                                         10
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 11 of 20



61. Title VII states in relevant part as follows:


(a) Employer practices:


   It shall be an unlawful employment practice for an employer:


   (1) to fail or refuse to hire or to discharge any individual, or otherwise to
   discriminate against any individual with respect to his compensation, terms,
   conditions, or privileges of employment, because of such individual’s race, color,
   religion, sex, or national origin;


62. This claim is authorized and instituted pursuant to the provisions of Title VII of

   the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for

   relief based upon the unlawful employment practices of the above-named

   Defendants. Plaintiff complains of Defendants’ violation of Title VII's prohibition

   against discrimination in employment based, in whole or in part, upon an

   employee's sex.


63. As amended, section 701 of Title VII subsection (k) reads in relevant part: 701 of

   the Civil Rights Act of 1964 is amended by adding at the end thereof the

   following new subsection: (k) The terms 'because of sex' or 'on the basis of sex'

   include, but are not limited to, because of or on the basis of pregnancy, childbirth,

   or related medical conditions; and women affected by pregnancy, childbirth, or

   related medical conditions shall be treated the same for all employment-related

   purposes, including receipt of benefits under fringe benefit programs, as other

   persons not so affected but similar in their ability or inability to work, and nothing

   in section 703(h) of this title shall be interpreted to permit otherwise.

                                          11
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 12 of 20



64. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

     2000e et seq., by terminating and otherwise discriminating against Plaintiff as


   set forth herein on account of Plaintiff’s (sex) pregnancy.


                   AS A THIRD CAUSE OF ACTION
               FOR DISCRIMINATION UNDER TITLE VII
                   (Not Against Individual Defendants)

65. Plaintiff repeats and realleges each and every allegation made in the above

   paragraphs of this complaint.


66. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.       2000e-3(a)


   provides that it shall be unlawful employment practice for an employer: “(1)

   to . . . discriminate against any of his employees . . . because she has opposed any

   practice made an unlawful employment practice by this subchapter, or because

   she has made a charge, testified, assisted or participated in any manner in an

   investigation, proceeding, or hearing under this subchapter.”


67. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

     2000e seq. by discriminating against Plaintiff with respect to the terms,


   conditions or privileges of employment because of her opposition to the unlawful

   employment practices of Defendants.


                  AS A FOURTH CAUSE OF ACTION
                       FOR DISCRIMINATION
           UNDER THE NEW YORK CITY ADMINISTRATIVE CODE



                                        12
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 13 of 20



68. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.


69. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

   discriminatory practice: "(a) For an employer or an employee or agent thereof, because of

   the actual or perceived age, race, creed, color, national origin, gender, disability, marital

   status, sexual orientation or alienage or citizenship status of any person, to refuse to hire

   or employ or to bar or to discharge from employment such person or to discriminate

   against such person in compensation or in terms, conditions or privileges of employment."


70. Defendants engaged in an unlawful discriminatory practice in violation of New York

   City Administrative Code Title 8, §8-107(l)(a) by creating/maintaining discriminatory

   working conditions, and otherwise discriminating against the Plaintiff as set forth

   herein.




                     AS A FIFTH CAUSE OF ACTION
                         FOR DISCRIMINATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

71. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.


72. The New York City Administrative Code Title 8, §8-107(l)(e) provides that it shall be

   unlawful discriminatory practice: "For an employer... to discharge ... or otherwise

   discriminate against any person because such person has opposed any practices forbidden

   under this chapter..."

                                           13
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 14 of 20



73. Each of the Defendants engaged in an unlawful discriminatory practice in violation of

    New York City Administrative Code Title 8, §8-107(l)(e) by discriminating against the

    Plaintiff because of Plaintiffs opposition to the unlawful employment practices of Plaintiffs

    employer.


                 AS A SIXTH CAUSE OF ACTION
                     FOR DISCRIMINATION
        UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

74. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.


75. New York City Administrative Code Title 8-107(19) Interference with protected rights. It

    shall be an unlawful discriminatory practice for any person to coerce, intimidate, threaten or

    interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person in the

    exercise or enjoyment of, or on account of his or her having aided or encouraged any other

    person in the exercise or enjoyment of, any right granted or protected pursuant to this

    section.


76. Defendants violated the section cited herein as set forth.


                    AS A SEVENTH CAUSE OF ACTION
                     FOR DISCRIMINATION UNDER
               THE NEW YORK CITY ADMINISTRATIVE CODE

77. Plaintiff repeats and realleges each and every allegation made in the above

    paragraphs of this complaint.


78. The New York City Administrative Code Title 8, §8-107(6) provides that it shall

    be unlawful discriminatory practice: "For any person to aid, abet, incite, compel;

                                              14
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 15 of 20



   or coerce the doing of any of the acts forbidden under this chapter, or attempt to

   do so."


79. Defendants engaged in an unlawful discriminatory practice in violation of New

   York City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting,

   compelling and coercing the above discriminatory, unlawful and retaliatory

   conduct.


               AS AN EIGHTH CAUSE OF ACTION
                    FOR DISCRIMINATION
       UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

80. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.


81. New York City Administrative Code Title 8-107(13) Employer liability for discriminatory

   conduct by employee, agent or independent contractor.



       a. An employer shall be liable for an unlawful discriminatory practice based upon the

             conduct of an employee or agent which is in violation of any provision of this

             section other than subdivisions one and two of this section.


       b. An employer shall be liable for an unlawful discriminatory practice based upon the

             conduct of an employee or agent which is in violation of subdivision one or two of

             this section only where:

             (1) the employee or agent exercised managerial or supervisory responsibility;
             or


             (2) the employer knew of the employee's or agent's discriminatory conduct, and
                                            15
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 16 of 20




            acquiesced in such conduct or failed to take immediate and appropriate corrective

            action; an employer shall be deemed to have knowledge of an employee's or agent's

            discriminatory conduct where that conduct was known by another employee or

            agent who exercised managerial or supervisory responsibility; or


            (3) the employer should have known of the employee's or agent's discriminatory

            conduct and failed to exercise reasonable diligence to prevent such discriminatory

            conduct.

82. Defendants violated the section cited herein as set forth.



                           AS A NINTH CAUSE OF ACTION
                               FOR DISCRIMINATION
                                UNDER STATE LAW

83. Executive Law § 296 provides that "1. It shall be an unlawful discriminatory practice:

    "(a) For an employer or licensing agency, because of an individual's age, race, creed,

    color, national origin, sexual orientation, military status, sex, disability, predisposing

    genetic characteristics, marital status, or domestic violence victim status, to refuse to hire

    or employ or to bar or to discharge from employment such individual or to discriminate

    against such individual in compensation or in terms, conditions or privileges of

    employment."


84. Defendants engaged in an unlawful discriminatory practice by discriminating against the

    Plaintiff as set forth herein.


85. Plaintiff hereby make a claim against Defendants under all of the applicable paragraphs

    of Executive Law Section 296.
                                              16
    Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 17 of 20



                          AS A TENTH CAUSE OF ACTION
                              FOR DISCRIMINATION
                                UNDER STATE LAW

86. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.


87. New York State Executive Law §296(7) provides that it shall be an unlawful

   discriminatory practice:


   For any person engaged in any activity to which this section applies to retaliate or

   discriminate against any person because [s]he has opposed any practices forbidden

   under this article."


88. Defendants engaged in an unlawful discriminatory practice by discharging, retaliating,

   and otherwise discriminating against the Plaintiff because of Plaintiff s opposition to the

   unlawful employment practices of Plaintiff s employer.


                AS AN ELEVENTH CAUSE OF ACTION FOR
                   DISCRIMINATION UNDER STATE LAW

89. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.


90. New York State Executive Law §296(6) provides that it shall be an unlawful

   discriminatory practice:


   "For any person to aid, abet, incite compel or coerce the doing of any acts forbidden

   under this article, or attempt to do so."


91. Defendants engaged in an unlawful discriminatory practice in violation of New York
                                           17
      Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 18 of 20



      State Executive Law §296(6) by aiding, abetting, inciting, compelling and coercing

      the discriminatory conduct.


92.


                    AS A TWELFTH CAUSE OF ACTION
                      FOR DISCRIMINATION UNDER
                 THE AMERICANS WITH DISABILITIES ACT
                      (not against individual Defendants)


99. Plaintiff repeats and realleges each and every allegation made in the above

      paragraphs of this complaint.


100. Plaintiff claims Defendants violated Title I of the Americans with Disabilities

      Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in

      volume 42 of the United States Code, beginning at section 12101.


101. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered

      entity shall discriminate against a qualified individual with a disability because of

      the disability of such individual in regard to job application procedures, the hiring,

      advancement, or discharge of employees, employee compensation, job training,

      and other terms, conditions, and privileges of employment.”


102. Defendants violated the above-mentioned complaints and Plaintiff suffered

      numerous damages as a result.




                   AS A THIRTEENTH CAUSE OF ACTION
                        FOR RETALIATION UNDER
                 THE AMERICANS WITH DISABILITIES ACT
                                           18
          Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 19 of 20



                             (not against individual Defendants)

103.     Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this complaint.


104.     SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate

against any individual because such individual has opposed any act or practice made

unlawful by this chapter or because such individual made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this chapter.


105.     Defendants violated the above and Plaintiff suffered numerous damages as a resul




                                 JURY REQUEST

         Plaintiff requests a jury trial on all issues to be tried.




                                 PRAYER FOR RELIEF


       WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants

jointly and severally for all available damages including but not limited to emotional

distress, lost wages, back pay, front pay, punitive damages, statutory damages, attorney’s

fees, costs, medical expenses, interest and all other damages as are just and proper to

remedy Defendants’ unlawful employment practices.




Dated: New York, New York

         October 5, 2018
                                                 19
Case 1:18-cv-09162 Document 1 Filed 10/05/18 Page 20 of 20




                                 DEREK SMITH LAW GROUP, PLLC


                                  By: _________/s/________________
                                                   Paul Liggieri, Esq.
                                           One Penn Plaza, Suite 4905
                                              New York, N.Y. 10119
                                                      (212) 587-0760
                                                Attorneys for Plaintiff




                            20
